DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bitton et al. (US 2018/0280624).
Regarding claim 31, Bitton discloses
A method (figs. 1-3, pars. 0059-0070) for detecting at least one dialing event of an injection device (100, fig. 1) comprising: 
detecting (via the sensor 140 and the acoustic sensor/microphone 144, pars. 0060, 0067-0068 and figs. 1-3) a direction of an impulse transmitted through the injection device (100), wherein the impulse is generated from movement of a dose dialing mechanism (120, pars. 0060, 0067-0068) configured such that rotation of the dose dialing mechanism (120) in a first direction (clockwise disclosed in par. 0060) causes a dose increase (par. 0060) and rotation of the dialing mechanism (120) in a second direction (counterclockwise disclosed in par. 0060) causes a dose decrease (par. 0060), the second direction being different from the first direction (counterclockwise/second direction and clockwise/first direction); 
determining (pars. 0060, 0067-0068 and figs. 1-3) a direction of rotation of the dose dialing mechanism based on the detected direction of the impulse transmitted through the injection device (Examiner notes: see par. 0060, 0067-0068, the sounds created by rotating 120 to first or second directions may be different, and the microphone 144 may detect different distinguishable sounds indicating the direction of the rotation of 120, which as described, may correspond to addition or removal of the drug for injection thereof); and 
distinguishing (pars. 0060, 0067-0068 and figs. 1-3) between a dose increasing event and a dose decreasing event based on the determined direction of rotation of the dose dialing mechanism (120).
Regarding claim 32, Bitton discloses
The method of Claim 31, wherein the impulse includes a vibration component (Examiner notes: see par. 0060 and figs. 1-3, a desired dose of injected drug is determined by rotating a rotation knob 120. The rotation knob 120 comprises a plurality of notches 122 or any other indicator. The rotation of the knob 120 to the first or second direction is accompanied by a clicking sound. These sounds (created by rotating the knob 120 to first or second directions) are different. See par. 0068, the sensor 140 comprises an acoustic sensor 144, such as microphone, for detecting the auditory signal, such as the clicking sound generated by the rotation of the knob 120 and/or the pressing of the button 116. The auditory signals include any vibration generated by setting and/or using the injection device).
Regarding claim 33, Bitton discloses
The method of Claim 32, wherein the detecting step includes detecting (pars. 0067-0068 and figs. 1-3) the vibration by at least one sensor (140/144).
Regarding claim 34, Bitton discloses
The method of Claim 31, wherein the detecting step includes detecting (pars. 0067-0068 and figs. 1-3) the direction of the impulse by at least one sensor (140/144).
Regarding claim 35, Bitton discloses
The method of Claim 31, further comprising detecting (par. 0060 and fig. 26) a magnitude of the impulse (see fig. 26 and par. 0206).
Regarding claim 36, Bitton discloses
The method of Claim 35, further comprising determining (par. 0060 and fig. 26) a magnitude of the movement of the dose dialing mechanism (120), wherein the magnitude of the movement of the dose dialing mechanism is a function of the impulse (see fig. 26 and par. 0206).
Regarding claim 37, Bitton discloses
The method of Claim 35, further comprising determining movement of the dose dialing mechanism (120) by comparing data based on the magnitude and direction of the impulse to a threshold value (value of zero which is no movement of the dose dialing mechanism 120), wherein movement of the dose dialing mechanism is detected only when the data exceeds the threshold value (see figs. 1-3, 26; see pars. 0060, 0067-0068, 0206).
Regarding claim 38, Bitton discloses
The method of Claim 31, further comprising counting (pars. 0060, 0067-0068, 0206 and figs. 1-3, 26) one or more dialing events, wherein each counted dialing event relates to a separate detected impulse (pars. 0059-0070, figs. 1-3 and 26).
Regarding claim 39, Bitton discloses
The method of Claim 38, wherein the counting one or more dialing events is related to a dosage amount of the injection device (see par. 0206 and fig. 26).
Regarding claim 40, Bitton discloses
The method of Claim 39, further comprising transmitting the dosage amount to a communication device (204/208, fig. 3), wherein a subsequent dosage amount is based on the transmitted dosage amount (pars. 0135-0137).
Regarding claim 41, Bitton discloses
A system (figs. 1-3 and pars. 0059-0070) for detecting dose dialing parameters, comprising: 
one or more sensors (140/144, figs. 1-3 and pars. 0067-0068) configured to detect a direction of an impulse transmitted through an injection device (100) and generate sensor data based on the on the direction of the impulse (pars. 0060, 0067-0068 and figs. 1-3), the injection device (100) comprising a dose dialing mechanism (120) configured such that rotation of the dialing mechanism (120) in a first direction (clockwise disclosed in par. 0060) causes a dose increase (par. 0060) and rotation of the dialing mechanism (120) in a second direction (counterclockwise disclosed in par. 0060) causes a dose decrease (par. 0060), the second direction being different from the first direction (counterclockwise/second direction and clockwise/first direction), wherein the impulse is generated from movement of the dose dialing mechanism (120, pars. 0060, 0067-0068); and 
a processor (220, fig. 2) configured to: 
obtain the sensor data from the one or more sensors (par. 0142); 
determine a direction of rotation of the dose dialing mechanism (120) based on the detected direction of the impulse transmitted through the injection device (Examiner notes: see figs. 1-3 and par. 0060, 0067-0068, the sounds created by rotating 120 to first or second directions may be different, and the microphone 144 may detect different distinguishable sounds indicating the direction of the rotation of 120, which as described, may correspond to addition or removal of the drug for injection thereof); and 
distinguish (pars. 0060, 0067-0068 and figs. 1-3) between a dose increasing event and a dose decreasing event based on the determined direction of rotation of the dose dialing mechanism (120).
Regarding claim 42, Bitton discloses
The system of Claim 41, wherein one or more sensors (140/144) are mounted on a carrier configured to fit within a covering element of the injection device (see fig. 5).
Regarding claim 43, Bitton discloses
The system of Claim 41, wherein the one or more sensors (140/144) are mounted on a carrier (134, figs. 1-3 and par. 0058) configured to fit on the exterior of the injection device (see figs. 1 and 3).
Regarding claim 44, Bitton discloses
The system of Claim 41, wherein the one or more sensors (140/144) are mounted on a carrier (134) configured to mate with the injection device (see figs. 1-3), wherein the presence of the carrier does not affect a pre-existing function of the injection device (see figs. 1-3).
Regarding claim 45, Bitton discloses
The system of Claim 41, wherein the processor (220, fig. 2) is configured to derive event parameters from the sensor data (data from 140/144), wherein the event parameters are a function of an external event (rotation of 120) and the processor (220) is configured to detect a dialing event when the event parameters exceed a threshold value (value of zero which is no movement of the dose dialing mechanism 120).
Regarding claim 46, Bitton discloses
The system of Claim 41, wherein the sensors (140/144) are selected from the group consisting of: pressure sensors, sound sensors, vibration sensors, motion sensors, and orientation sensors (Examiner notes: see pars. 0067-0068, 140 comprises an acoustic sensor 144 such as a microphone for detecting the auditory signal such as the clicking sound generated by the rotation of 120 and/or the pressing of the button 116. Auditory signals include any vibration generated by setting and/or using the injection device).
Regarding claim 47, Bitton discloses
The system of Claim 41, wherein the impulse comprises a vibration component (Examiner notes: see par. 0060 and figs. 1-3, a desired dose of injected drug is determined by rotating a rotation knob 120. The rotation knob 120 comprises a plurality of notches 122 or any other indicator. The rotation of the knob 120 to the first or second direction is accompanied by a clicking sound. These sounds (created by rotating the knob 120 to first or second directions) are different. See par. 0068, the sensor 140 comprises an acoustic sensor 144, such as microphone, for detecting the auditory signal, such as the clicking sound generated by the rotation of the knob 120 and/or the pressing of the button 116. The auditory signals include any vibration generated by setting and/or using the injection device).
Regarding claim 48, Bitton discloses
The system of Claim 41, wherein the one or more sensors (140/144) are part of a module (134) configured to attach to the injection device (106, see fig. 3), wherein the module (134) is configured to be activated (par. 0157) when the module is attached to the injection device (see fig. 3).
Regarding claim 49, Bitton discloses
The system of Claim 48, wherein the module (134) comprises a microswitch (228) configured to be activated (par. 0157) when the module is attached to the injection device (see fig. 3).
Regarding claim 50, Bitton discloses
The system of Claim 41, wherein the one or more sensors (140/144) are part of a module coupled to a cap (148) of the injection device (fig. 4 and par. 0058).
Regarding claim 51, Bitton discloses
The system of Claim 50, wherein the module is configured to be activated when the cap is attached to the injection device (see fig. 4 and par. 0073).
Regarding claim 52, Bitton discloses
The system of Claim 41, wherein the one or more sensors (140/144) are configured to detect a magnitude of the impulse (see fig. 26, pars. 0060 and 0206).
Regarding claim 53, Bitton discloses
The system of Claim 52, wherein the processor (220) is configured to determine a magnitude of the movement of the dose dialing mechanism (120), wherein the magnitude of the movement of the dose dialing mechanism is a function of the impulse (see figs. 1-3, 26; see pars. 0060, 0067-0068, 0206).
Regarding claim 54, Bitton discloses
The system of Claim 52, wherein the processor (220) is configured to determine movement of the dose dialing mechanism (120) by comparing data based on the magnitude and direction of the impulse to a threshold value (value of zero which is no movement of the dose dialing mechanism 120), wherein movement of the dose dialing mechanism is detected only when the data exceeds the threshold value (see figs. 1-3, 26; see pars. 0060, 0067-0068, 0206).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) of U.S. Patent No. 10,258,745 (Despa et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.
16/384,774
Despa et al.
Claim 31
Claim 1
Claim 32
Claim 2
Claim 33
Claim 3
Claim 34
Claim 1
Claim 35
Claim 1
Claim 36
Claim 4
Claim 37
Claim 5
Claim 38
Claim 6
Claim 39
Claim 7
Claim 40
Claim 8
Claim 41
Claim 9
Claim 42
Claim 10
Claim 43
Claim 11
Claim 44
Claim 12
Claim 45
Claim 13
Claim 46
Claim 14
Claim 47
Claim 15
Claim 52
Claim 9
Claim 53
Claim 20
Claim 54
Claim 21


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783